Name: Commission Regulation (EEC) No 2085/91 of 16 July 1991 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1787/91
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product
 Date Published: nan

 No L 193/ 18 Official Journal of the European Communities 17. 7 . 91 COMMISSION REGULATION (EEC) No 2085/91 of 16 July 1991 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1787/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EEC) No 1787/91 (3) ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1809/87 0, the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EEC) No 1787/91 for which the time limit for the submission of tenders was 3 July 1991 are as set out in the Annex hereto . Article 2 The Regulation shall enter into force on 18 July 1991 . This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 16 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada UNITED KINGDOM  Forequarters from : Category C, classes U, R and O  Hindquarters, from : Category C, classes U, R and O 950 1 302 (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 150, 15 . 6 . 1991 , p. 16 . (3) OJ No L 160, 25. 6 . 1991 , p. 21 . (4) OJ No L 251 , 5 . 10 . 1979, p. 12 . 5) OJ No L 170, 30 . 6 . 1987, p. 23 .